 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDto labor relations matters.We agree with the Employer that theclerk-typist is a confidential employee, and, as such, will exclude herfrom the unit.'Route captains:The Petitioner would exclude, and the Employerinclude, route captains.As indicated above, route captains are juniorhigh school students.They are regular part-time employees earningfrom $2.50 to $3 per week. They work from 1/2 to 1 hour per day.They assist district managers in making deliveries of papers to routecarriers.They perform routine checking work. In an emergency,they may deliver or assist a substitute carrier in making delivery ona route.They do not share in paid vacations afforded full-time em-ployees.They have access to the Employer's hospitalization insuranceand credit union program.We shall include route captains in theunit,-'and as regular part-time employees, we shall permit themto vote in the election hereinafter directed.Mae7 room foreman:The Employer would exclude the mail roomforeman as a supervisor.The record discloses that the mail roomforeman has authority to hire and discharge the mail room employeeswho work under his direction.We shall exclude the mail room fore-man as a supervisor from the unit.We find that all employees in the circulation department at theEmployer's newspaper publishing plant at St. Petersburg, Florida,including route carriers who are not independent contractors, routecaptains, city, suburban, and county district managers, and streetsales managers; but excluding route carriers and street vendors, whoare independent contractors, solicitor agents, guards, confidentialand professional employees, the mail room foreman, and other super-visors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]4Minneapolis-Moline Company,85 NLRB 597.SH. B. Church Truck Servwe Company,95 NLRB No. 192.EveningNews PublishingCompany,93NLRB 1355.STATIONERSCORPORATIONandWAREHOUSE, PROCESSING&DISTRIBU-TION WORKERS UNION LOCAL26,INTERNATIONAL LONGSHOREMEN'SANDWAREHOUSEMEN'S UNION.Cases Nos. 21-CA-818 and 21-CA-859. September 17, 1951Decision and OrderOn February 14, 1951, Trial Examiner J. J. Fitzpatrick issued hisIntermediate Report in the above-entitled proceeding, finding that96 NLRB No. -24 11STATIONERS CORPORATION197the Respondent had engaged in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Respondent alsorequested oral argument.The request is hereby denied because therecord and exceptions and brief, in our opinion, adequately presentthe issues and the position of the parties.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed 2The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the modifications set forth below.31.We agree with the Trial Examiner's conclusion that McCormick,Prulitsky, Corley, Wagner, Phillip, Allen, and Young were dischargedon June 19, 1950, because of union activity.We also agree that CarlRaggio was discriminatorily discharged.However, as Raggio wasdischarged under somewhat different circumstances than the sevenother employees, certain aspects of his discharge will be discussedseparately in paragraph numbered 2.Like the Trial Examiner, we do not credit the Respondent's con-tention that the discharges were necessary because the payroll was"too high" for the slack period which normally would begin in lateMay or June and extend to about July 15.As more fully appears inthe Intermediate Report, 6 new employees were hired within a shortperiod after these employees were discharged, and many more wereiPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Houston and Reynolds].2The Respondent alleged, by way of affirmative defense, that the charging Union wasnot in compliance with Section 9 (h) of the Act because of the alleged falsity of the non-Communist affidavits filed by the president of the Longshoremen's and Warehousemen'sUnion with which the charging Union is affiliated,and that the Board was therefore with-out jurisdiction in this proceeding.In support of this contention,it points to the fact thatthis union officer, Bridges, was convicted of perjury and conspiring to defraud the UnitedStates in connection with the falsification of his application for citizenship papersU. S.v. Bridges,90 F. Supp. 973(N. D. Cal 1950).We have heretofore refused to go behind the affidavits filed under the provisions of 9 (h)stating that neither the statute itself nor its legislative history authorizes the Board toinvestigate the authenticity or truth of the affidavits which have been filed.As we havepreviously stated, inAlpert & Alpert,92 NLRB 806,"we do not believe...the convictionof Bridges of perjury and of conspiracy to defraud...calls for a different conclusion.Inthis situation,as in others already considered by the Board,`persons desiring to establishfalsification or fraud have recourse to the Department of Justice for a criminal prosecutionunder Section 35 (a) of the Criminal Code.' "Accordingly the Trial Examiner acted correctly in striking the affirmative defense andrejecting Respondent's offer to prove noncompliance.3The Trial Examiner,in setting forth the dates on which the several dischargees enteredthe Respondent's employ,erroneously gi%es the date when Allen was employed as March3, 1950.The record shows the date to have been May 29, 1950974176-52-vol 96-14 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDadded during July and August 4Moreover, we regardit as morethan mere coincidence that, although the number of union adherentsamong the warehouse employees was not great, as evidenced by thefact that no more than 23 of the 90 employees in the warehouse hadsigned membership application cards before the day of the discharges,all those selected for discharge were among the signers.5We find, as did the Trial Examiner, that the Respondentwas awareof the union activity of its employees. In so finding, however, wedo not adopt the Trial Examiner's conclusion that SuperintendentWright and Foreman Anderson must have known of such union ac-tivity becausesalesmanMachado, despite the brevity of his daily con--tactswith the warehouse, was aware of it.The record does not es-tablish that Machado was in any sense a representativeof manage-ment.Nor, as hereinafter set forth in the discussionof Raggio'sdischarge, does the record clearly disclose that Machado was himselfaware of the extent of union activity in the warehouse before June20, when the union adherents first wore union buttons at work.Webelieve, however, that the record amply demonstrates that the Re-spondent actively interested itself in, and early became aware of,all unionactivities of its warehouse employees.Thus, it was theRespondent's practice to inquire orally, as well as through a questionon its employment application form, as to the union membershipof each new employee.When Wagner,one ofthose discharged onJune 19, was first employed, Superintendent Wright, not content withWagner's statement that he was not a union member, sought outCorley to ask him if he knew of any union inclinations on Wagner's.,.,part.When Prulitsky, another of those discharged on June 19, wasemployed, Wright asked him how he felt about unions, and upon re-ceiving Prulitsky's reply that he was not in favor of them, Wrightcommented that Prulitsky's name sounded "communistic" like hemight have "something to do with a union."We regard as particularly significant the fact that Wagner, Corley,and to a lesser extent, McCormick, had been identified with an abortiveattempt at union organization in the spring of 1949.At that timea group of warehouse employees headed by Ben Masten and includ-ing Dave Norriss, Dave Hammond, Wagner, and Corley, secured unionliterature and application cards from a local of the Teamsters Unionand made preliminary arrangements for an organizing meeting.6An4As wehave foundthat the dischargesdid not result from an economic reduction inforce, we furtherfind, like the Trial Examiner, that it is unnecessaryto determine whetherthe qualityof their workwas such thatthey wouldhave been selected for elimination in areductionmotivatedby economic considerations.We note, moreover,that SuperintendentWright informed McCormickthat his work;and that of Corley, Wagner,and Prulitsky,was "More than satisfactory "SeeSifersCandyCo., 171F. 2d 63.McCormick had no sharein these preparationsbut he didsign an application card. STATIONERS CORPORATION199evening had been selected for the meeting but, at some ' time duringthat -working day, Masten, Ngrriss, and Hammond, together with twoor three employees who had not manifested interest in the Union,were laid off 7 and the meeting scheduled for that night was abandoned.A month or two after this layoff, Masten came to the warehouse whereForeman Anderson observed him in conversation with Corley.An-derson ordered Corley to get back to his work and, as soon as Mastenleft, came over to Corley and said that Corley had "better stay awayfrom those boys" and that if the Respondent had known Corley"had had anything to do with the Union he would have been dis-charged with them."The Respondent's interest in its employees'union activities was not limited to the organizing campaign of 1949,however, as is shown by Foreman Anderson's questioning of stockclerk Louis Graveson on the morning of June 19, 1950, as to the unionmeeting scheduled for that evening.8Upon all the facts disclosed by the record, including the small sizeof the Respondent's warehouse, the Respondent's active interest in,and efforts to keep itself informed about, its employees' union activity,Foreman Anderson's questioning of employee Graveson on the morn-ing of June 19 before the scheduled union meeting, and the patentinadequacy of the reasons advanced by the Respondent for the layoffof these seven employees on June 19, we find that the Respondent wasin fact aware of their union activities and discharged them for thatreason 92.Likewise, in finding that Raggio was discriminatorily discharged,we do not rely, as did the Trial Examiner, upon salesman Machado'sconversations with Raggio as demonstrating the Respondent's aware-ness of Raggio's adherence to the Union.As stated above, Machadowas not a supervisor, and it is not shown that in his contacts withRaggio he was in any sense acting as a representative of management.Moreover, even if Machado's knowledge could in any manner be im-puted to the Respondent, we do not believe it to be clearly establishedby the record that Machado in fact suspected Raggio's identificationwith the Union before the time of his discharge.7Masten, Norriss,and Hammond were never recalled.$ Like the Trial Examiner,we do not credit Anderson's explanation that he thought thismeeting, as to which he had overheard the truck drivers talking,was one concerning base-ball or politics.9 The Respondent excepts to the Trial Examiner's finding that the Respondent failed toreinstate these employees and also Raggio whose case is hereinafter discussed,upon theirapplication for reinstatement in August 1950. In support thereof, it points to evidencethat in response to their application they were told by Superintendent Wright to comeback sometime after September 5, or after the schools opened in September,and theRespondent might put them back to work.We find, as the Trial Examiner apparentlyalso found,that this was a noncommittal request for them to return at a later date, andnot an offer of reinstatement.Therefore,regardless of whether they complied with therequest, tpe Respondent did not thereby relieve itself of its obligation to offer themreinstatement and thus in part to remedy its discrimination against them. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner found, and we agree, that Raggio was dis-charged on June 21, when Superintendent Wright informed him thathe had been dropped from the payroll and must make a new applica-tion in order to be reemployed.The TrialExaminer alsofound thatMachado talked to Raggio on two occasions, the dates of which hefixed as June 14 and June 21, 1950. In the first of these conversations,Raggio told Machado that he knew nothing about the union move-ment in the warehouse. In the second conversation a week later,Machado told Raggio, in effect, that because Raggio was suspected ofbeing allied with the Union, it wouldbe uselessfor him to keep "the .appointment he had made with Wright to apply for reemployment.though he might apply later on. It is clear that this second conversa-tion took place after June 2010 when the union members first woretheir union buttons at the warehouse, and thus it is not improbablethatMachado's suspicion of Raggio's union membership may havedated from that event 11As more fully set forth in the Intermediate Report, Raggio hadbeen ill for several weeks and was absent from the plant when theseven employees were discharged on June 19.Two days later, whenhe telephoned Superintendent Wright to inform him that he wouldsoonbe ready to return to work, he was told that he had been droppedfrom the payroll.Raggio was one of three who had attended theinitial meeting with the union representative on May 25, 1950, to planthe methods of organizing the warehouse.The other two-McCor-mick and Wagner-were among those discharged on June 19.Al-though Raggio was ill at home and hence unable to attend the secondorganizing meeting on June 5, he continued his activity by signing amembership application brought to his home 3 days later.As in thecase of those discharged on June 19, and for the reasons set forth in 4our discussion of their discharges, we are satisfied that the Respondentwas aware of Raggio's interest in, and advocacy of, the Union.Uponall the record, and for the further reasons stated by the Trial Ex-aminer, we find thatRaggio wasdischarged because of his member-ship and activity in the Union.i10Although the testimony is conflicting as to the dates of the conversations betweenMachado and Raggio, it is clear that they were about a week apart, and no witness placedthe second conversation at so early a date as June 20.Thus,Ragglo gave the two datesas June 19 and June 26,and Machado placed the second conversation as on June 27.The dates found by the Trial Examiner apparently are derived from the testimony ofSuperintendent Wright, who fixed the date of his conversation with Raggio, informing himthat he must apply for reinstatement,as June 21.Although it is apparent that Raggio'ssecond conversation with Machado must have occurred within a short period after hisconversation with Wright,we are unable to accept the Trial Examiner's finding as to thedate of this conversation with Machado,which conflicts with the testimony of both theparticipants in itHowever,although we are inclined to believe this conversation occurredeither on June 26 or 27, we need not fix the exact date as it is immaterial to our dispositionof theissues herein.11Raggio's transportation to and from work was provided by a car club, of whichemployees Holler and Walton were the other two members.Like Raggio, they were unionadherents,and all three had discussed the Union extensively together.Machado wasaware of Raggio's association with these employees. STATIONERS CORPORATION201The RemedyThe Board adopts the recommendations of the Trial Examinercontained in the section of the Intermediate Report entitled "TheRemedy" with the following addition :As the record indicates that at'least one of the discharged employeeshas been inducted' iilto the Armed Forces of the United States, sincehis discharge by the Respondent,"' and, accordingly, may not be avail-able for immediate reinstatement, we shall, in order to restore him tohis position and thus effectuate the policy of the Act, order that theRespondent, upon application by any one of the discharged employeesat present serving in the Armed Forces, made within 90 days of hisdischarge from the Armed Forces, offer such discharged employeereinstatement without prejudice to his seniority or other rights andprivileges.We shall also order the Respondent to notify any of theemployees ordered reinstated, who may be serving in the Armed Forces,that they will be reinstated upon application within 90 days of theirdischarge from the Armed Forces.Further, we shall order that theRespondent make any such discharged employee whole for any loss ofearnings he may have suffered because of the Respondent's discrimi-nation against him, by payment to him of a sum of money equal to theamount he would normally have earned as wages during those periods(1) between the date of his discharge by the Respondent and the dateof his induction, and (2) between a date 5 days after his timely appli-cation for reinstatement and the date of offer of reinstatement by theRespondent, less his net earnings during these periods.Our back-payorder shall be taken to mean, with respect to any such discharged em-ployee, that the Respondent shall immediately pay to him that portionof his net back pay accumulated between the date of his dischargeand the date of his induction into the Armed Forces, without await-ing a final determination of the full amount of his award 13OrderUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the Respondent, Stationers Corporation, LosAngeles, California, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Warehouse, Processing & Dis-tribution Workers Union Local 26, International Longshoremen's andWarehousemen's Union, or in any other labor organization of its em-ployees, by discriminatorily discharging any of its employees, or inIt is stated in the recordthat Robert Philipp wasinducted on the first day of thehearing, although no mentionof Philipp's induction is made in the Intermediate Report.3aFederal Engineering Company, Inc,60NLRB 592, enforcedin this respect 153 F.2d 233(C.A. 6.). 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDany other manner discriminating in their hire or tenure of employmentor any condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Warehouse, Processing & Dis-tribution Workers Union Local 26, International Longshoremen's andWarehousemen's Union, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to,.engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all suchactivities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to John McCormick, Robert Philipp, Joseph Prulitsky,John Corley, Jessie Wagner, Emmett Allen, Eugene Young, and CarlW. Raggie, Jr., and each of them, immediate and full reinstatementto his former or substantially equivalent position without prejudiceto his seniority or other rights and privileges, and make each of them-whole for any loss of pay he may have suffered as a result of thediscrimination in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy." If any of the above-namedare at present serving in the Armed Forces of the United States, the'Respondent shall offer such full reinstatement immediately uponhis application, made within 90 days of his discharge from the ArmedForces, shall notify him of his right to reinstatement, and shall makehim whole for any loss of" pay he may have suffered as the result ofthe discrimination in the manner set forth in the section of this De-cision and Order entitled "The Remedy."(b)Upon request, make available to the Board or its agents forexamination and copying, all payroll records, social security paymentrecords, and all other records necessary to analyze and ascertain theamounts of back pay under the terms of this Order.(c)Post at its warehouse in Los Angeles, California, copies of thenotice attached hereto and marked "Appendix A.1114 Copies of saidnotice, to be furnished by the Regional Director for the Twenty-firstRegion, shall, after being duly signed by the Respondent or his repre-sentative, be posted by the Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days there-14 In the event this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice, before the words "A Decision and Order,"the words"A Decree of the United States Court of Appeals Enforcing."1 STATIONERS CORPORATION203after in conspicuous places including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the said Regional Director in writing within 10 daysfrom the date of this Order what steps the Respondent has taken tocomply herewith.Appendix ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership of our employees in WARE-HOUSE, PROCESSING & DIsiRiBUTION WORKERS UNION LOCAL 26,INTERNATIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION,or in any other labor organization, by discriminating in their hireand tenure of employment or in any other manner discriminatingin regard to any other term or condition of employment.WE WILL offer to John McCormick, Robert Philipp, JosephPrulitsky, John Corley, Jessie Wagner, Emmett Allen, EugeneYoung, and Carl W. Raggio, Jr., and each of them, immediate andfull reinstatement to his former or substantially equivalent posi-tion without prejudice to any seniority or other rights and privi-leges previously enjoyed, and make him whole for any loss of paysuffered as a result of the discrimination against him.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist WAREHOUSE,PROCESSING&DISTRIBUTIONWORKERS UNION LOCAL26, INTER-NATIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, or anyother labor organization, to bargain collectively through represen-tatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activity except tothe extent that such right may be affected by the provisions ofSection 8 (a) (3) of the Act.All our employees are free to become, remain, or refrain from becom-ing members of the above-named union or any other labor organizationexcept to the extent that the right to refrain may be affected by a lawful 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement requiring membership in a labor organization as a conditionof employment.STATIONERS CORPORATION,Employer.Dated --------------------By -----------------------------(Representative)(Title)NoTE.-Any of the above-named employees at present serving in the ArmedForces of the United States will be offered full reinstatement upon applicationmade within 90 days of his discharge from the Armed Forces.Thisnotice must remain postedfor 60 days from the datehereof,and must not be altered,defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEAs a result of charges duly filed by Warehouse, Processing & DistributionWorkers Union Local 26, International Longshoremen's and Warehousemen'sUnion, herein called the Union, the General Counsel of the National Labor Rela-tions Board, through the Regional Director for the Twenty-first Region (LosAngeles, California), issued a consolidated complaint dated September 14, 1950.against Stationers Corporation of Los Angeles, California, herein called the Re-spondent.The complaint as amended at the hearing alleged that the Respond-ent, by its discharge or layoff of seven named employees' on or about June 19and its discharge of Carl W. Raggio, Jr., on or about June 26, 1950, and itsrefusal thereafter to reinstate any of said employees, engaged in and is engagingin unfair labor practices affecting commerce within the meaning of Section 8(a) (3) and (1) and Section 2 (6) and (7) of the National Labor Relations Actas amended (61 Stat. 136), herein called the Act. Copies of the complaint, thecharges, and notice of hearing were duly served upon the Respondent and theUnion.The Respondent's answer filed September 25, 1950, denied that the Re-spondent was engaged in interstate commerce as alleged in the complaint andalso denied that it discharged, laid off, or refused to reinstate the eight indi-viduals named for the reasons alleged in the complaint.Pursuant to notice a hearing was held at Los Angeles, California, on December12, 13, 14, and 15, 1950, before J. J. Fitzpatrick, the undersigned duly designatedTrial Examiner.'At the opening of the hearing the General Counsel's motionwas granted to strike from the answer a reference to compliance by the Unionwith Section 9 (f), (g), and (h) of the Act.At the conclusion of the testimony,at the request of the Respondent, it was given an opportunity to take depositionsrelative to the employee status of Edward Machado. Since the close of the hear-ing a deposition covering this subject has since been received and I have markedthe deposition Respondent's Exhibit 5 and it is received in evidence.The partieswaived oral argument at the close of the hearing but since then briefs have beenreceived from the Respondent.Upon the entire record in the case, and from my observation of the witnesses,I make the following :I John McCormick, Robert Philipp, Joseph Prulitsky, John Corley, Jessie Wagner,Emmett Allen, and Eugene Young.2Associate Chief Trial Examiner William E. Spencer opened the hearing on December 12.After the receipt of the formal papers.but before any evidence was taken I was designatedto conduct the hearing. STATIONERS CORPORATIONFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT205Stationers Corporation is a California corporation with its principal office andplace of business located in Los Angeles County, California. It is engaged inthe business of buying, processing, and selling, at wholesale and retail, office andschool supplies.Its annual purchase of material, equipment, and supplies ex-ceed $2,000,000 in value.Approximately 60 percent in value of such material,equipment, and supplies is shipped directly to Respondent's warehouse in LosAngeles, California, from points located outside the State of California.Re-spondent's sales in the State of California are in excess of $2,000,000 in value.Respondent annually ships goods valued at $25,000 or more directly to points out-side the State of California. It furnishes goods necessary to the operation ofother employers engaging in interstate commerce, which goods are valued at morethan $50,000 annually.Some of these other employers are Standard Oil Com-pany, Union Oil Company, Richfield Oil Company, North American Aviation,Douglas Aircraft, Union Pacific Railway, Santa Fe Railway, and Bank ofAmerica.I find, contrary to the contention of the Respondent, that it is engaged in com-merce within the meaning of the Act.'II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. Background: Sequence of eventsAs above found the Respondent is engaged in the business of buying, processing,and selling school supplies at wholesale and retail. It has an office, retail store,printing plant, and a warehouse all located in or near Los Angeles, California.We are concerned only with the warehouse which normally employs about 90workers and is in charge of and supervised by Superintendent Clyde B. Wright,assisted by a foreman, Robert Anderson.As the warehouse was used to someextent as a training school for future store employees, or salesmen, Wrightfavored young men just out of school. In fact it was the custom to temporarilyemploy students in the warehouse during vacation periods.The record discloses no labor organization functioning in the warehouse sinceits purchase and occupancy about 1943. In the spring of 1949 a group of em-ployees headed by Ben Masten, and including Dave Norris, Dave Hammond,JessieWagner, and John W. Corley, became interested in organizing the ware-house employees in the Teamsters Union.Union literature and applicationcards were secured and arrangements made for an organizing meeting.How-ever, the day of the evening on which the union meeting was to have been heldMasten, Norris, Hammond, and two or three other employees (but not Wagneror Corley) were laid off, and the scheduled meeting was not held.Itwas the Respondent's uniform practice to require all applicants for em-ployment to fill out a form containing among other questions a query as towhether the applicant was a union member. Before hiring a prospect, Super-intendent Wright would orally ask the applicant the questions in the form.Be-foreWagner was employed on January 10, 1949, Wright asked him if he wasor ever had been a union member.Wagner answered in the negative. BeforeaStanislaus Implement and Hardware Co., Ltd.,91 NLRB 618:Hollow Tree LumberCompany,91 NLRB 635;Federal Dairy Company,91 NLRB 1121. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDhiring him, however, Wright questioned Corley about Wagner's unioninclina-tions, and received the same answer. Shortly after Masten's layoff in 1949 asabove described he came to the warehouse. Foreman Andersonsaw Mastentalking to Corley and ordered the latter to return to his work.A few minuteslater Anderson told Corley that he had better stay away from "those boys" ; thatif the Respondent knew that he "had had anything to do with the union" he"would have been discharged with them."When Joseph Prulitsky was hiredJuly 14, 1949, Wright asked him how he felt aboutunions, andwhen the latterreplied that he was not in favor of them Wright stated that Prulitsky's namesounded "communistic," like he might have "something to do with a Union."When Carl W. Raggio applied in the spring of 1950 Wright asked him if he hadanything to do with a union.There was no further union activity in the warehouse until the spring of 1950when John McCormick, who had signed a Teamsters' card the year before,arranged a meeting at his home on the evening of May 25 with Louis R. Sher-man, secretary-treasurer of the Union. In addition to Sherman and McCormick,employees Wagner and Raggio attended this meeting.After general discussionas to methods to be used in organizing the warehouse, arrangements were madefor a second meeting at the McCormick home the evening of June 5.At that timeapproximately 10 of the employees, including McCormick, Wagner, Robert Philipp,and Emmett Allen, met with Sherman.Application forms for membership in theUnion were distributed and. McCormick and Allen each signed one.Thereafteremployees were approached about joining, sometimes at the warehouse.Mostof the solicitation was by McCormick, although Philipp and Corley assisted tosome extent.By June 8 all 8 employees involved herein had signed applicationcards'On the evening of June 12 a third meeting was held at the home of employeeTom Carroll.About 18 employees attended, including all the claimants hereinexcept Raggio.What discussion took place at this meeting does not appear inthe record, except that it, was decided to hold a further meeting the nightof June 19 at Carroll's home.At the June 19 meeting a letter was drafted tothe Respondent and signed by Sherman asking that the Union be recognizedas the bargaining agent for the warehouse employees. Those present also votedto wear union buttons at work. By that time 26 employees had signed unioncards.In the meantime, on the morning of June 19, Foreman Anderson havingheard some of the employees talking about a meeting for that evening, askedstock clerk Louis Gravesen what he knew about the meeting, but received noinformation.5Late that afternoon all the claimants (except Raggio who hadnot yet returned from his illness) were summarily discharged without anyprevious warning, effective that night.When he handed out the individualchecks Foreman Anderson explained that he was acting under "orders" for areduction in force.Superintendent Wright told the protesting claimants thattheir work had been satisfactory'4Wright testified that he "joked" with Prulitsky about the latter's name and asked himifhe was "Russian."He denied generally asking prospective employees whether theywere members of a union "other than reading that portion of the card to them "sAs will hereafter appear, Raggio became ill on May 27.He signed a union applicationcard on June 8, that employee Donald Walton brought to his home.UAnderson testified that early in the morning of June 19 he had heard some of the driverstalking about a meeting that night and he inquired about it from Gravesen because hethought "maybe it was a baseball"or "political"meeting.This explanation is notcredited.7Wright testified that- in response to a question from McCormick as to their work hestated, "your work was satisfactory such as it is." I credit the testimony of McCormick,Corley,Wagner, and Prulitsky that Wrightassured himthat theirwork was "more thansatisfactory." STATIONERS CORPORATION207The next day most of the employees who had signed applications appearedat work wearing union buttons and the seven discharged employees, also wear-ing buttons, presented to Wright the Union's written request forbargainingrecognition.Wright read the communication and stated that he would referthe request to Mr. Miles, the Respondent's auditor, "who is the responsibleperson for the lay-off, and be will probably give it an answer."The discussionthen turned again to the reason for the discharges.Prulitsky and McCormickwanted to know why workers more recently employed than the seven involvedhad not been discharged.Wright replied that the nature of the claimants'work was "not involved" but that he had been ordered to cut the payroll.Either Prulitsky or McCormick then stated that it had come to their attentionthat new men had started to work in the warehouse that very morning.Wrightexplained that the jobs of these new men had been "promised" as a "favor" tocertain salesmen of the Respondent.When asked if the union membership ofthe seven employees had anything to do with the discharges Wright disclaimedany knowledge that there was a union in the warehouse.Corley, McCormick, Wagner, and Prulitsky were order clerks.Corley cameto work for the Respondent on December 11, 1947, McCormick on December 28,1948, and as found above, Wagner came on January 10, and Prulitsky on July14, 1949.The other three were originally employed as packers. Of these Philippreported to the Respondent on October 17 and Young on October 31, 1949.Allen on March 3, 1950. All three continued as packers until their dischargeexcept Philipp, who was transferred to the receiving department in early 1950.None of the seven has been reinstated although they all applied for reinstatementin August 1950.Raggio was employed on March 3, 1950, on the recommendation of EdwardMachado, asalesmanfor theRespondent and heretofore referred to.Ragglowas placed in the warehouse as an order clerk so that he could learn the stockand thus qualify later for a position in the Respondent's store asa comptometeroperator.As heretofore found he attended the original union organizationalmeeting at McCormick's home on the evening of May 25. On May 27 while atwork he was taken seriously ill andsent home.Thereafter he was away fromwork for several weeks, part of the time in a hospital.During his illness hereceived hospital and sick benefits by virtue of the provisions of group insurancepolicies between the Respondent and an insurance company, thepremiums ofwhich were contributed to by both the Respondent and its employees.On June 8, while ill at home, Ragglo was visited by his friend and coworker,Donald Walton, and signed an application to join the Union.About June 14,salesmanMachado either telephoned to or called on Raggio at hishome andaskedthe latter if he knew anything about the Union's organizational efforts inthe warehouse.Raggio disclaimed any knowledge thereof or interest in theUnion.On or about June 21 Raggio telephoned to Wright and stated that hewould be ready to return to work in a few days.Wright advised Raggio that ashe had missedtwo of the semimonthly pay periods he had been dropped fromthe payroll and that it would be necessary for him to reapply.Raggio made anappointment to see Wright at the warehouse for this purpose.'Later in the dayon June 21salesmanMachado, an old friend of the Raggio family, telephonedCarl andmadean appointment to see him that evening at Machado's brother'shome.That evening Machado told Raggio that management felt that he was"too close" to employees in the warehouse who were active in the union move-ment and therefore they couldnot usehim at that time, but that he should apply9Wright in his testimony was uncertain whether Ragglo had phoned him or called iperson on June 21. 208,DECISIONS-OF NATIONAL LABOR RELATIONS BOARDfor work later oneAbout August 1 Raggio applied to Wright for a position butwas told that there was no opening for him.He has not since been reemployed.B. Conclusions.The Respondent made it a practice to require each applicant for employmentto fill out and sign a written application form containing, among other matters,a question whether he was a "member of any labor organization." It was,Superintendent Wright's custom to discuss the answers given to the questionswith each applicant before he was hiredWright, in these interviews, made itclear that the Respondent did not favor a union in the warehouse.Thus, Wagnerwhen hired was asked if he had "ever been in a union" or had "belonged to aunion."He also questioned Corley as to Wagner's union inclinations.Wrightasked Prulitsky how he felt about unions and stated that Prulitsky's namesounded "communistic," like he might have "something to do witha union."Wright asked Raggio if he had anything to do with a union.As heretofore found, in the spring of 1949 some efforts were made to organizethe warehouse employees in the Teamsters Union but the organizing attempt was,dropped when employee Ben Masten, the leader therein, and several others werelaid off.Subsequent to the discharge of Masten, Foreman Anderson saw Corleytalking to Masten and told him that he also would have been released if theRespondent thought he had been involved in the previous attempt to organizethe warehouse.It thus appears and I find that prior to May 1950 the Respondent opposed theorganization of any union10 in the warehouseand the employees'were awareof its attitude.Contentions of the RespondentThe Respondent contends that (1) it had no knowledge of union activity in thewarehouse in 1950 until the employees on June 20 appeared at the plant wearingunion buttons, (2) the seven employees were terminated on June 19 because theRespondent found it necessary for business'reasons to reduce the payroll, and(3) Raggio was released because of his extended illness.As to the first contention : The Respondent's warehouse admittedly used about90 workers on its 4 floors.Both Superintendent Wright and Foreman Andersonwere in daily contact with all these employeesThe 1950 campaign to secureunion members really got started on June 5 at the second meeting at McCormick's,home when application cards were distributed.By June 19, 23 employees hadsigned application cards. It is a fair inference that some of the warehouseemployees who were solicited did not sign applications because they were notinterestedin a union.At least part of this solicitation took place prior to June19 during business hours.For example, McCormick, who was one of the most0Machado,although admitting that he knew about the union activity in the warehouse,that he was interested in seeing that Raggio retained his position, and that he felt that itmight affect his job chances if he was involved in the Union,denied that he ever talked toRaggio on any but the one occasion which he fixed at about June 21 or a week thereafter.As'Machado's testimony in this respect(as well as in other respects)is contradictory andcontains statements and admissions inconsistent with the above denial,I do not credit his-testimony that he only talked with Raggio about the Union on one occasion.10There was no allegation in the complaint that the inquiry about unions in the applica-tion form, the questioning of prospective employees,or of Corley concerning Wagner,constituted unfair labor practices.Nor could these allegations have been properly includedin the complaint in view of the limitation in Section 10 (b) of the Act.All the aboveevidence was received as background only and no unfair labor practices are based thereon.However,the evidence is and will be considered as showing the Respondent'sattitudetowards a union in the warehouse. STATIONERS CORPORATION209active union advocates, testified credibly and without contradiction that hesolicited at least 8 employees at the warehouse.In appraising the reliability of the testimony of Superintendent Wright andForeman Anderson that they had no knowledge of union activity in the ware-house until June 20, 1950, it must be remembered that there was only a limitednumber of employees in the warehouse ; that Wright and Anderson were in dailycontact with them, and became aware of the 1949 union activity almost fromthe start thereof, although such activity was considerably less extensive than thatin 1950.Viewing-it thusly, I find it difficult to believe the Respondent had noknowledge of union activity among its employees prior to June 20, 1950.Thisincredulity is increased when I recall that salesman Machado, whose contactwith the warehouse was limited at the most to a short visit each day before hewent out on his route, testified that he "knew what was going on at the ware-house," and wanted to know "how [Raggio] stood" with reference thereto ; thatthere was talk going on around the warehouse about the Union "in June" whichhe "picked up" because he "knew a lot of the guys,"and from"listening" heknew that most of them were "not union boys" ; and that employees Walton andHollar, "friends of Carl Raggio," were "connected with the organizing." uFurthermore, it is undenied that Foreman Anderson on the morning of June 19knew that the employees contemplated holding a meeting that evening.From the entire record I am satisfied and find that the Respondent was awareof the 1950 union activity in the warehouse prior to June 19, and knew or sus-pected that the eight employees above referred to had made application to jointhe Union or were interested in that organization.'2I now come to the Respondent's second contention that the employees weredischarged on June 19 because of a necessary reduction in force, and not becauseof union or collective activity as alleged in the complaint.As above found, the Respondent sells its merchandise largely to schools, soit would appear that during the summer vacation period when most of the schoolsare closed it would be confronted with an annual slack season of several months.The record supports such an inference only in part so far as the warehouse isconcerned.While orders on the warehouse may annually show some falling offin late May and June-certainly no increase during that period-demands formerchandise for the fall season cause the warehouse business annually to in-crease beginning in mid-July and continuing thereafter.Moreover, starting inlate June of each year it is the Respondent's custom to employ school studentsat the warehouse through the rest of the summer. The summer of 1950 wasno exception.There is no evidence that the discharged employees lacked suffi-cient work to keep them occupied." The record shows that Machado later qualified the above statements by testifying thathe knew nothing about union organizing at the warehouse until he saw the union buttons onJune 20.This last testimony of Machado is obviously inconsistent with his previous state-ment as well as other testimony he gave.Moreover, as found above, about June 14,Machado discussed the Union with Raggio.'2 As heretofore noted, the Respondent was granted permission to take depositions ofwitnesses after the close of the hearing "for the purpose of showing The employee status ofthe said Machado."In spite of this limitation Omar E.Boyd, president of the Respondent,testified in his deposition,over objection,that he had no knowledge of the union campaignin the warehouse until June 20.Technically this testimony should be disregarded as beyondthe permissible scope of the deposition.Nevertheless,I am receiving and considering thetestimony, especially as there is some indication in the record that Mr. Boyd was notavailable at the time of the hearing due to poor health.However,Boyd's testimony doesnot change my finding above set forth that on the record considered in its entirety theRespondent at least suspected prior to June 19 that the released employees involved hereinwere interested in having a union to represent them in collective bargaining. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuperintendent Wright testified that on June 17 Respondent's auditor,Miles,instructed him to discharge 10 of the warehouse employees because the payrollwas "too high"for that time of the year,and that as a result of this instruction,and to some extent against his own judgment,he discharged the 7 employeesnamed in the complaint on June 19.Wright made no effort to reduce the force inthe warehouse beyond these 7 employees except that he refused to permit Raggioto return to work.The record discloses that duiing the period from June 15through June 20,6 new employees were put to work in the warehouse,anothernew employee came onJuly 7,and 1 onJuly10.Furthermore,during the 6-weekinterval from July 15,when as heretofore found the Respondent'sbusinessbegan to increase,to September 1, a period when the Respondent was telling thedischarged employees that there was no work available, it hired 23 new employ-ees at the warehouse.In other words,while the payroll was reduced by the dis-charge of the 8 employees involved in the complaint it was increased by 6 newemployees.Even this net reduction of 2 on the payroll was wiped out within 3weeks, and more new employees were added thereafter'In view of this record I find that the seven employees were not discharged onJune 19 because of any need to cut the Respondent'swarehouse payroll. Ifurther find that their release from employment did not in fact materially reducethe payroll.Considerable testimony was received as to the efficiency and the amount ofwork performed by the seven discharged employees.As Superintendent.Wrighttestified and the evidence shows that none of these employees would have beendischarged for incompetency,but all of them would have been retained as em-ployees at the warehouse,if it had not been for the alleged order from AuditorMiles to cut the payroll,I can see no point in an extended discussion in thisReport as to the qualifications of the discharged employees or any of them.Suffice it to say that as to the four order clerks involved, the computation, sub-mitted in evidence by the Respondent to establish the number of orders handledby each order clerk in the warehouse,does not justify or warrant a finding as tothe ability or speed of any of the order clerks as it shows only the number oforders filled by each clerk during a given period, but does not show the size orquantity of any order,the items therein,or how much time was required or usedto fill an order. Furthermore, the distribution of the orders to be filled wasleft entirely to the discretion of the supervisors.As to the competency of thethree remaining dischargees,the record is similarly inconclusive.As to the third contention of the Respondent,that Raggio was released from'employment because of his illness.The record does show that on May 27 Raggiowas attacked with a sudden, serious seizure of some kind that, among otherthings, affected his eyes, and even his doctors apparently did not know for a weekor more thereafter the source of the trouble or how extensive the illness wouldbe.However,Raggio had been released from the hospital and was home on theroad to recovery presumably on June 8 when his friend,Donald Walton,paid hima visit and he signed a union card.Machado, the family friend, who the previ-ous March sponsored him for his job with the Respondent,discussed union ac-tivity in the warehouse with Raggio about the 14th of June.Raggio talked toWright on the telephone on June 21 about returning to work in a few days.Later that same night he was told by Machado not to report at that time.Whenhe applied in August following he was refused employment.Wright testified that within a day or two after May 27, Foreman Andersonreported that Raggio's illness was such- that his sight was affected and that he13 It is also noted,as the record discloses, that one employee left the warehouse on June23 and three left in July 1950. STATIONERS CORPORATION211might never be able to do heavy lifting;that he made up his mind at that time,without verifying the report,that Raggio was "gone" as an employee and hisname was eliminated when the biweekly payroll list was made up on June 2following.Other testimony of Wright,as well as the Respopdent's records, areinconsistent with the above uncorroborated testimony.For instance,Wrightalso testified that he made personal telephone calls about Raggio's illness at thelatter's home,or caused them to be made ; that he received reports about hisprogress from Raggio's sponsor,wholesale salesman Machado ; and if Raggiohad reported for work by June 15 he would have been retained.Significantlythe Respondent's records show that Raggio was carried on the books as an orderclerk through June 19 when the other discharges occurred.I therefore rejectthe above testimony of Wright and find that Raggio was carried on the Re-spondent's books as an employee until June 19, when his name was stricken ;that when he offered on June 21 to return to work he was told by managementthat he was no longer an employee.The reasons advanced by the Respondent for the release of the employeesdescribed in the complaint having no merit, I find that Prulitsky,Philipp,McCormick,Corley,Wagner,Allen, and Young were discharged on June 19,1950, and Raggio was discharged on June 21,"and all have since been deniedreinstatement,because the Respondent knew or suspected that' they have madeapplication to join the Union or were engaged in collective activity.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above,occurringin connection with the operations of the Respondent set forth in Section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policiesof the Act.Having found that the Respondent has discriminated in regard to the hireand tenure of employment of McCormick,Philipp, Prulitsky,Corley,Wagner,Allen, Young,and Raggio,itwill be recommendedthat theRespondent offerto each of them immediate and full reinstatement to his former or substantiallyequivalent position'6and make him whole for any loss of pay he may havesuffered by reason of the Respondent's discrimination against him by paymentto him of a sum of money equal to that which he normally would have earnedas wages from the date of his dischargeto the qa'te of the Respondent's offer14Aside from the timing of Raggio's discharge,the finding,abovethat the Respondentknew or suspectedthat he was interested in the Unionis based on his talkswithhis friend,salesmanMachado.Althoughnot a supervisor,Machado wasclose to management.Hehad been with the Respondentformany yearsand wasdirectlyunder its president ; hereflectedmanagement's antiunionattitude :he knew of the unionactivityin the ware-house.He had originally gotten Raggio his job;and when on June 21 Machado told hisprotege thatthe Respondentfelt liewas too closeto the unionadherents and would there-fore not hirehim at that time, Raggio was justifiedin assuming that the salesman repre-sented management.When he applied 6 weekslater SuperintendentWright confirmedwhat thesalesmanhad already told him. that there wasno "opening"I find that onJune 21Machado knew the Respondent's decisionas to Raggio,and the reasontherefor ,and correctly transmitted sameto the latter16The Chase National Bankof the City of New York,San Juan, Puerto Rico, Branch,65-NLRB 827. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDof reinstatement,less his net earnings during said period." Loss of pay is to becomputed on the basis of each separate calendar quarter or portion thereofduring the period from the Respondent's discriminatory action to the date of anadequate offer of reinstatement.These quarterly periods are to begin with thefirst day of January, April, July, and October.Loss of pay shall be determinedby deducting net earnings, if any, from a sum equal to that which each employeewould normally have earned for each such quarter or portion thereof.Earningsin one particular quarter shall have no effect upon the back-pay liability for anyother quarter.11It will also be recommended that the Respondent,upon request,make available to the Board and its agents all payroll and other records perti-nent to an analysis of the amounts due as back pay. Because of the discrimi-natory charges found herein it will also be recommended that the Respondentbe ordered to cease and desist from in any manner infringing upon the rightsof employees as guaranteed by Section7 of the Act.18Upon the basis of the foregoing findings of fact and upon the entire recordI make the following :CONCLUSIONS OF LAW1.Warehouse,Processing&DistributionWorkers Union Local 26, Interna-tional Longshoremen's and Warehousemen's Union, is a labor organization withinthe meaning of Section 2 (5) of the Act,admitting to membership employeesof the Respondent.2.By discriminating in regard to the hire and tenure of employment of JohnMcCormick, Robert Philipp, Joseph Prulitsky, John Corley, Jessie Wagner,Emmett Allen, Eugene Young, and Carl W. Raggio, Jr., the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (3) and(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]16Crossett Lumber Company,8 NLRB 440.17F.W. Woolworth Company,90 NLRB 289.18MayDepartmentStores, 326 U. S. 376.HALL-NEALFURNACE COMPANYandSHEETMETAL WORKERS INTER-NATIONAL ASSOCIATION,AFL,PETITIONER.Case No.35-RC402.September 17, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Alan A. Bruckner, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in conection with this case to a three-memberpanel [Chairman Herzog and Members Houston'and Reynolds].96 NLRB No. 28.